Order entered September 8, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00714-CV

               THE CITY CARROLLTON, TEXAS, Appellant

                                       V.

            WEIR BROTHERS CONTRACTING, LLC, Appellee

              On Appeal from the 162nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-19-02648

                                    ORDER

      Before the Court is appellee’s September 3, 2020 unopposed first motion for

extension of time to file its responsive brief.   We GRANT the motion and

ORDER appellee’s responsive brief be filed no later than October 12, 2020.


                                            /s/   BILL WHITEHILL
                                                  JUSTICE